DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2019, 05/31/2019 and 11/02/2020 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 02/19/2019 is hereby acknowledged.

Drawings
The drawings were received on 02/19/2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3, 5-9 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, SABER et al. (US 2017/0011006  A1 cited in IDS submitted on 05/31/2019) either alone or in combination with other prior art of record fails to fairly teach or suggest the limitations of:
“a two-dimensional synchronous shift register comprising a three by four array of data storage elements:…
wherein: 
data storage element d1,1 is electrically coupled to data storage element d2,1, 
data storage element d2,1 is electrically coupled to data storage element d3,1, 
data storage element d1,2 is electrically coupled to data storage element d2,2, 
data storage element d2,2 is electrically coupled to data storage element d3,2, 
data storage element d1,3 is electrically coupled to data storage element d2,3, 
data storage element d2,3 is electrically coupled to data storage element d3,3, 
data storage element d1,4 is electrically coupled to data storage element d2,4, and 
data storage element d2,4 is electrically coupled to data storage element d3,4, 
a first convolver unit comprising a first plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    1
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    1
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d1,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,2,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,3; 
a second convolver unit comprising a second plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    2
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    2
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d1,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,3,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,4…” when considered in view of other limitations as recited in claim 1; and 

“a two-dimensional synchronous shift register comprising a four by four array of data storage elements,
 wherein: 
data storage element d1,1 is electrically coupled to data storage element d2,1, 
data storage element d2,1 is electrically coupled to data storage element d3,1, 
data storage element d3,1 is electrically coupled to data storage element d4,1, 
data storage element d1,2 is electrically coupled to data storage element d2,2, 
data storage element d2,2 is electrically coupled to data storage element d3,2, 
data storage element d3,2 is electrically coupled to data storage element d4,2, 
data storage element d1,3 is electrically coupled to data storage element d2,3, 
data storage element d2,3 is electrically coupled to data storage element d3,3, 
data storage element d3,3 is electrically coupled to data storage element d4,3, 
data storage element d1,4 is electrically coupled to data storage element d2,4, 
data storage element d2,4is electrically coupled to data storage element d3,4, and
data storage element d3,4 is electrically coupled to data storage element d4,4,  
a first convolver unit comprising a first plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    1
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    1
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d1,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    1
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,2,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    1
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,3; 
a second convolver unit comprising a second plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    2
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    2
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d1,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    2
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,3,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    2
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,4,
a third convolver unit comprising a second plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    3
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    3
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    3
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d1,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    3
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    3
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    3
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    3
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    3
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    3
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d4,1,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    3
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d4,2,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    3
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d4,3…”
a fourth convolver unit comprising a second plurality of multipliers,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    3
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    1
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    2
                                    ,
                                     
                                    3
                                
                                
                                    4
                                
                            
                        
                    ,                         
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    1
                                
                                
                                    4
                                
                            
                        
                    ,                        
                             
                            
                                
                                    m
                                
                                
                                    3
                                    ,
                                     
                                    2
                                
                                
                                    4
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    4
                                
                            
                        
                    , wherein: 
multiplier                         
                            
                                
                                    m
                                
                                
                                    1
                                    ,
                                     
                                    1
                                
                                
                                    4
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,2
                                
                                
                                    4
                                
                            
                        
                    is electrically coupled in a permanent manner to data storage element d2,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    1,3
                                
                                
                                    4
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d2,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,1
                                
                                
                                    4
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,2
                                
                                
                                    4
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d3,3,
multiplier                         
                            
                                
                                    m
                                
                                
                                    2,3
                                
                                
                                    4
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d3,4,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,1
                                
                                
                                    4
                                
                            
                        
                     is electrically coupled in a permanent manner to data storage element d4,2,
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,2
                                
                                
                                    4
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d4,3,
and 
multiplier                         
                            
                                
                                    m
                                
                                
                                    3,3
                                
                                
                                    4
                                
                            
                             
                        
                    is electrically coupled in a permanent manner to data storage element d4,4…” when considered in view of other limitations as recited in claim 5.
Claims 2, 3, 14 and 6-9 are allowable for at least their dependency on claim 1 and 5, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2019/0171930 A1) discloses (Abstract, Fig. 12-15) “a method and apparatus for processing a convolution operation in a neural network, the method includes determining operands from input feature maps and kernels, on which a convolution operation is to be performed, dispatching operand pairs combined from the determined operands to multipliers in a convolution operator, generating outputs by performing addition and accumulation operations with respect to results of multiplication operations, and obtaining pixel values of output feature maps corresponding to a result of the convolution operation based on the generated outputs.”
Hrabovsky et al. (NPL titled “Systolic-based 2D convolver for CNN in FPGA,” 2017 15th International Conference on Emerging eLearning Technologies and Applications (ICETA), 2017) discloses (Fig. 1, 3, 4) a “2D convolution” of  “a squared image with the same width and height and this shape is a constant known in advance. Therefore, we describe the input image size only via one parameter N. The same assumption is made about the shape of kernels defined viathe parameter K” using “a chain of systolic elements that are connected in the sequence.”
Xu et al. (NPL titled "Efficient fast convolution architectures for convolutional neural network," 2017 IEEE 12th International Conference on ASIC (ASICON), 2017, pp. 904-907) discloses (Fig. 2, 4) “efficient hardware architectures of the aforementioned fast convolution algorithms” utilizing a “Fully parallel architecture for 3 × 3 fast convolution” implemented as  “Hardware architecture for 3×3 convolution with data reuse scheme” comprising “fast convolution kernel and adder array”,  “k processing elements (PEs),each containing one k-parallel fast convolution filter” and “FIFOs”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633